Citation Nr: 0200204	
Decision Date: 01/08/02    Archive Date: 01/16/02

DOCKET NO.  98-01 760	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA)
Regional Office (RO) in Boston, Massachusetts


THE ISSUE

Entitlement to service connection for left ear hearing loss.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel


INTRODUCTION

The veteran had active duty from November 1973 to August 
1995, including service in Southwest Asia from September 1990 
to April 1991.

The veteran presented sworn testimony during a personal 
hearing chaired by the undersigned Member of the Board of 
Veterans' Appeals (Board) in Boston, Massachusetts in 
November 2001.  At the hearing, she presented additional 
documentary evidence in support of her claim, along with a 
waiver of initial RO review of this evidence.  See 38 C.F.R. 
§ 20.1304.

Review of the veteran's claims file reveals an outstanding 
claim for entitlement to service connection for Meniere's 
Disease, filed in December 1998.  During the November 2001 
hearing on appeal, the veteran raised an implied claim for 
entitlement to service connection for tinnitus, as well.  
These claims are referred to the RO for appropriate action.  
Additionally, due to the potential medical relationship of 
these disabilities to the left ear hearing loss claim 
currently on appeal, they are tangentially addressed below.


REMAND

Service connection for right ear hearing loss was granted in 
a June 1996 rating decision.  In an October 1997 Statement of 
the Case, the RO denied the veteran's claim for entitlement 
to service connection for left ear hearing loss on the basis 
that it was not well grounded.

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. § 
5102, 5103, 5103A, 5107 (West Supp. 2001)) became law.  This 
law redefined the obligations of VA with respect to the duty 
to assist and included an enhanced duty to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim for VA benefits.  This law also eliminated the 
concept of a well-grounded claim and superseded the decision 
of the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA could not assist 
in the development of a claim that was not well grounded.  
This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, § 7(a), 114 Stat. at 2099-2100; see also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

Because the RO denied the veteran's claims for service 
connection on the basis that they are not well grounded, a 
remand is warranted so that the claims may be adjudicated 
under the current standard set forth in the VCAA.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993). 

According to the report of the general medical examination 
conducted in September 1973 just prior to the veteran's 
entrance into service, she reported that she had hearing loss 
secondary to measles in early childhood and that she had had 
periodic hearing tests since that time.  Upon audiometric 
testing, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
5
5
15
15
5

Audiometric testing was conducted periodically throughout the 
veteran's twenty-two years of service.  The results of such 
testing upon the routine medical examination conducted in 
conjunction with the veteran's discharge from service reveals 
the following results:




HERTZ



500
1000
2000
3000
4000
LEFT
10
5
20
15
15

Recent VA treatment records submitted by the veteran reflect 
extensive medical testing to determine the cause of her 
complaints of vertigo, tinnitus, and balance difficulties.  
No definitive conclusion as to the etiology of these problems 
is reflected in the records available for review, although a 
diagnosis of Meniere's disease was assigned.  It is clear, 
however, that the veteran's claims file does not contain a 
complete record of the veteran's post-service VA medical 
treatment.  

During the November 2001 hearing, the veteran testified that 
she was exposed to significant acoustic trauma in the form of 
noise from weapons firing and aircraft during her period of 
service.  She also testified that she noticed a decrease in 
her hearing acuity during service, along with the inception 
of tinnitus during service.  

The veteran testified as well that she has not sought private 
medical treatment for these complaints, that the VA has been 
the sole provider of her health care in this area.  Because 
the VA treatment records available for review are incomplete, 
all VA records pertinent to hearing loss, vertigo, tinnitus, 
and balance problems should be obtained prior to further 
review of this claim.  Furthermore, the veteran has never 
been provided with a comprehensive VA otolaryngologic 
examination for the purpose of determining whether a nexus 
between her current complaints and her lengthy period of 
service may be identified.  38 C.F.R. § 3.159(c).

Accordingly, this case is REMANDED for the following:

1.  The RO should obtain all records of 
VA medical treatment pertaining to 
hearing loss, vertigo, tinnitus, and 
balance problems afforded to the veteran 
which are not contained in her claims 
file for inclusion in the file.

2.  The veteran should be afforded a VA 
otolaryngologic examination to determine 
whether a nexus between her current 
complaints and her lengthy period of 
service may be medically identified.  The 
claims folder, including all VA medical 
records obtained pursuant to the above 
request, should be made available to the 
examiner for review before the 
examination.  All tests and studies 
deemed helpful by the examiner should be 
conducted.  The examiner is requested 
review the veteran's service medical 
records and recent VA treatment records, 
in conjunction with a physical 
examination of the veteran, so as to form 
an opinion as to the etiology of any left 
ear hearing loss and identify whether 
such hearing loss is related to the 
veteran's period of service in any way.  
Likewise, the examiner is requested to 
comment upon the likely etiology and date 
of onset of the veteran's tinnitus, 
Meniere's disease, and balance disorder.  
The complete rationale for all 
conclusions reached should be fully 
explained to facilitate review by 
adjudicators.

3.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 1991 & 
Supp. 2001) are fully complied with and 
satisfied.  See also 66 Fed. Reg. 45620-32 
(August 29, 2001) (to be codified at 38 
C.F.R. § 3.159).

4.  Thereafter, the RO should readjudicate 
this claim.  If the benefit sought on 
appeal remains denied, the veteran and her 
representative should be provided a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action until 
so notified.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2001) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	Robert E. Sullivan
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).


